DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “…make different a calculation method for the values of the exposure parameters…” without reciting a frame of reference.  Without a frame of reference it is unknown how the instant limitation is “different”.
Claims 2-20 depend on claim 1 and therefore are rejected.

	Regarding claim 22, the claim recites “…make different a calculation method for the values of the exposure parameters…” without reciting a frame of reference.  Without a frame of reference it is unknown how the instant limitation is “different”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (U.S. Pub. No. 20090009649).
Regarding claim 1, Okamoto discloses:
An image capturing apparatus, comprising:
at least one processor or circuit configured to function as (respective components of the digital camera 10 are controlled by a system controller 40, and system controller 40 controls the respective components according to the control programs and control data, par. 47, 48):

a metering unit configured to meter brightness of a subject (AE circuit 59 measures subject brightness, par. 71);
a calculating unit configured to calculate values of exposure parameters for the time of image capture based on a metering result of the metering unit (system controller 40 calculates an exposure value for the AF process based on AE evaluation value to set an aperture size of the stop 42 and an electronic shutter speed of the CCD image sensor 48 for the AF process, par. 71);
an acquiring unit configured to acquire information related to an image capture lens (imaging sensitivity setting circuit 61 for setting the imaging sensitivity based on the present focal distance of the taking lens 13, i.e. the present zoom position of the zoom lens 41, and the in-focus position of the focusing lens 43, par. 63); and
a controlling unit configured to, when image capture is performed with light emitted by a light emitter that illuminates the subject (the system controller 40 drives the CCD image sensor 48 to make the imaging 
Regarding claim 21, see the rejection of claim 1.
Regarding claim 22, see the rejection of claim 1 and note that a non-transitory computer readable storage medium storing a program was shown where respective components of the digital camera 10 are controlled by a system controller 40, and system controller 40 controls the respective components according to the control programs and control data in par. 47 and 48.

Conclusion
Regarding claims 2-20, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20190149706 – directed to where a distance to a focus subject may be calculated and determined, and such a distance may be retained (and potentially manipulated) to control exposure and/or camera parameters, where a subject focus point may change position, and the distance may be updated (e.g. via a pre-flash sample, via a manual input of distance, via object tracking and/or focus updates, etc.) and as a result of such an update, camera parameters (e.g. aperture, exposure, flash duration, etc.) may be updated accordingly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697